Citation Nr: 1711871	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  12-15 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral pes planus.

2. Entitlement to service connection for bilateral hallux rigidus.

3.  Entitlement to service connection for a rectal condition, to include hemorrhoids and fecal leakage.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1977 to July 1992, with additional periods of reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  In his June 2012 VA Form 9, substantive appeal, the Veteran requested a videoconference hearing; in September 2013 correspondence, the Veteran withdrew his hearing request.  In November 2014 and June and November 2015, these matters were remanded for additional development (by Veterans Law Judges other than the undersigned); the case is now before the undersigned.  


FINDINGS OF FACT

1. The evidence is at least in relative equipoise as to whether the Veteran's bilateral pes planus is causally related to his military service.

2. The Veteran's current hallux rigidus was not manifested in service or in the first postservice year, and is not shown to be related to his service or any disease, injury, or event therein.  

3. Resolving reasonable doubt in the Veteran's favor, the Veteran's current rectal condition, to include hemorrhoids and fecal leakage, is shown by competent and credible evidence to have had its onset during service and persisted since.


CONCLUSIONS OF LAW

1. Service connection for bilateral pes planus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  Service connection for bilateral hallux rigidus is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

3. Service connection for a rectal condition, to include hemorrhoids and fecal leakage, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in October 210.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) are associated with the record, and pertinent VA treatment records have been secured.  In an October 2010 medical authorization form, the Veteran informed VA that records from Dr. Robert Miller are destroyed after seven years of inactivity and thus would not be available.  Following the November 2015 Board remand, the Veteran was given the opportunity to identify private treatment providers but has not done so.  

The RO arranged for a VA foot examination in April 2011, and following the Board's November 2014 and June and November 2015 remands, arranged for VA foot and rectum examinations in February, August, and September 2015 and in May, June, and September 2016; the RO obtained an addendum VA foot opinion in December 2016.   The Board finds that the VA examination reports, cumulatively, are adequate for rating purposes as they contain sufficient clinical findings and opinions with sufficient rationale to constitute probative medical evidence adequate to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).   

Certain chronic disabilities, to include arthritis, may be presumed to have been incurred in service if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, or in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1).   

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral Foot Disabilities

The Veteran's Form DD 214 shows his military occupational specialty (MOS) as aircraft armament systems technician, a position which requires prolonged standing on a flight line and heavy lifting over a 14-year period of active duty.  His active duty STRs are silent for any complaints, treatment, or diagnosis of a foot disability.  However, a September 1995 service enlistment report of medical examination for the Air Force National Guard notes moderate pes planus that is asymptomatic.  

On April 2011 VA foot examination, the Veteran reported bilateral foot pain since 1990.  He denied any specific injury.  Bilateral hallux rigidus was diagnosed; however, the examiner did not opine as to whether the Veteran's bilateral hallux rigidus was caused by or due to his service.  

Pursuant to the Board's November 2014 remand, the RO arranged for a VA examination in February 2015.  On examination, bilateral pes planus and left hallux rigidus were diagnosed.  The examiner opined that the Veteran's flexible pes planus is likely incidental and that his hallux rigidus is a degenerative condition that is multifactorial in nature and unlikely to be related to his service.  

Pursuant to the Board's June 2015 remand, the RO arranged for a VA examination in September 2015.  On examination, the Veteran reported bilateral great toe pain that started in service and has since increased in severity.  The examiner opined that the Veteran's pes planus is not related to any in-service duties; he further opined that his bilateral hallux rigidus is not related to prolonged standing or heavy lifting, and is more likely idiopathic in nature and a marker of aging.

Pursuant to the Board's November 2015 remand, the RO arranged for additional VA foot examinations and opinions in May, September, and December 2016.  In a May 2016 VA medical opinion, the opinion provider opined that the Veteran's pes planus is less likely incurred in or caused by the service since it was first recorded postservice and because the risk of pes planus increases with age, obesity, hypertension, and diabetes.  On September 2016 VA foot conditions examination, the examiner opined that the Veteran's bilateral pes planus was at least as likely as not related to his in-service duties as a weapons technician working on a flight line, including prolonged standing and heavy lifting.  He further opined, however, that the Veteran's hallux rigidus is not related to service since there was no direct trauma or relevant complaints related to his time in service.  In a December 2016 addendum opinion, the examiner reaffirmed that the Veteran's diagnosis of pes planus was consistent with his duties during service but noted that there were no other precise facts, medical evidence, or medical literature to support this finding.  He ultimately determined that the Veteran's bilateral pes planus was not due to service based on a normal service separation examination.

Bilateral Pes Planus

Based on the foregoing, the Board finds that the evidence of record reasonably supports the Veteran's claim of service connection for bilateral pes planus. It shows that he has a diagnosis of bilateral pes planus; that his MOS as an aircraft armament systems technician required prolonged standing on a flight line and heavy lifting over a 14-year period of active duty; and that his bilateral pes planus is at least as likely as not related to his in-service duties.  Although the September 2016 VA examiner later changed his opinion based on "no other precise facts, medical evidence, or medical literature that supports the finding," the Board finds that the examiner nonetheless maintained that the Veteran's diagnosis of bilateral pes planus in 1995 was consistent with his duties in service.  Accordingly, and resolving reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 3.102), the Board finds that service connection for bilateral pes planus is warranted.

Bilateral Hallux Rigidus

It is not in dispute that the Veteran has a diagnosis of bilateral hallux rigidus.  What he must still show to substantiate this claim is that such disability is causally related to his service.  The Board notes that bilateral hallux rigidus was not diagnosed until an April 2011 VA foot examination.

As there is no evidence (nor is it alleged) that bilateral hallux rigidus was manifested in the first postservice year, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.

The Board also finds there is no continuity of symptomatology after service to support the Veteran's claim under 38 C.F.R. § 3.303(b).  While he may be competent to describe symptoms such as toe pain, even though such symptoms were not recorded during service, the record does not reflect manifestations during or since service or in the postservice interval prior to 2011 sufficient to identify the claimed disability or to establish chronicity in service and continuity since. Accordingly, the preponderance of the evidence is against the claim of service connection for bilateral hallux rigidus based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

What remains for consideration is whether the Veteran's bilateral hallux rigidus is otherwise related to his military service/disease or injury therein.  He has not presented any affirmative evidence of a relationship between his bilateral hallux rigidus and his service, and none is suggested by the record.  To the extent he asserts that there is a nexus, the Board notes the etiology of hallux rigidus (in the absence of evidence of an injury or pathology in service) is a medical question that falls outside the realm of common knowledge of a layperson.  The Veteran is a layperson, and has not alleged that he has any medical expertise; therefore, his own opinion in this matter is not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The only competent evidence in the record regarding a nexus between the Veteran's service/duties therein and his current bilateral hallux rigidus is in the February and September 2015, and September and December 2016 VA examinations and addendum opinion, which are against his claim.   Specifically, the examiners noted that (a) hallux rigidus is a degenerative condition that is multifactorial in nature and unlikely to be related to the Veteran's service; (b) hallux rigidus is not related to prolonged standing or heavy lifting, and is more likely idiopathic in nature and a marker of aging; and (c) hallux rigidus is not related to service since there was no direct trauma or relevant complaints related to his time in service, even considering his MOS which required prolonged standing or heavy lifting.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt doctrine does not apply, and service connection for bilateral hallux rigidus must be denied.  

Rectal Disorder

The Veteran's active duty STRs are silent for any complaints, treatment, or diagnosis of a rectal disorder.  A September 1995 service enlistment report of medical examination for the Air Force National Guard notes, however, an abnormal anus and rectum on clinical evaluation due to an enlarged prostate.  

During October 2010 VA treatment, the Veteran denied diarrhea, constipation, blood in stools or black stools, and a history of hemorrhoids.  However, he reported that he gets seepage of fecal brown liquid whenever he gets hot or drinks things that dehydrate him.  This seepage stains his underwear and smells very bad; he reported that this has happened since 1991 more or less.  Episodic fecal incontinence was diagnosed.

During February 2016 VA treatment, his physician noted a history of hemorrhoids and occasional blood with stools, as well as occasional fecal incontinence.

In this case, the Veteran meets the first requirement of service connection because he has a diagnosis of fecal incontinence.  He meets the second requirement for service connection because he has provided competent and credible lay statements reporting that his fecal incontinence began during service, in 1991.

As to the third requirement for service connection (a causal linkage between the current disability and the in-service event, injury, or disease), the Board has sought multiple VA examinations in its November 2014 and June and November 2015 remands.  The Board notes that the February and August 2015 VA rectum and anus conditions examiners provided negative opinions based on the lack of objective evidence that his rectal condition preceded his separation from service in 1992, despite the Veteran's reports of fecal leakage and hemorrhoids since 1991.  Specifically, during those examinations, the Veteran reported a history of fecal leakage since around 1991 or so; he admitted that he never received or required any treatment for such and that symptoms were noted more if he was hot, stressed, or ate certain foods, such as sweets and caffeine.   

Following the Board's November 2015 remand, the RO arranged for a June 2016 VA rectum and anus conditions examination.  On examination, external hemorrhoids and intermittent fecal incontinence were diagnosed.  The Veteran again reported that he first started noticing hemorrhoids, lower gastrointestinal issues, fecal leakage, and mild incontinence around 1991 or 1992.  He denied reporting hemorrhoids during service because he "just wanted to separate from the service."  He treated his hemorrhoids with over-the-counter medications.  The examiner noted that, although the Veteran's hemorrhoids date back to service, the physical exam during and after active service are silent.  The examiner stated that, while it is possible for hemorrhoids to intermittently flare and possibly not be present during separation or the 1995 examination, the documented negative exam with reported minimal flares makes the presence of hemorrhoids during active service less likely.  Accordingly, the examiner opined that it is less likely that the Veteran's external hemorrhoids were incurred in or are related to service.  The examiner further noted that fecal incontinence is a relatively common condition, with dietary intake a significant contributor to the Veteran's symptoms.  The examiner noted the Veteran's credible statements that his fecal incontinence began in 1991 but noted that the lack of documented symptoms close to the time of active duty service or after separation make it hard to confirm his reported timeline of events.  However, the examiner noted that this issue is "noted to be an uncomfortable or embarrassing topic."  He thus determined that he could not provide an opinion regarding fecal incontinence incurring in service based on the Veteran's history without resorting to mere speculation, noting however, that the Veteran's active duty tasks would not be associated with developing fecal incontinence. 

Although the record includes negative opinions regarding the Veteran's claim, the Board notes that the Veteran has consistently reported that his hemorrhoids and fecal leakage began in 1991, during service.  Further, he has consistently and credibly reported that he did not seek medical attention for his hemorrhoids during service because he just wanted to be separated from service, or for years postservice because he self-treated with over-the-counter medication.  Additionally, and specifically with respect to fecal leakage, the January 2016 examiner noted that the issue of fecal leakage is an uncomfortable/embarrassing topic, emphasizing the fact that the Veteran may not have reported this condition for years due to embarrassment.

Accordingly, and in light of the Veteran's competent and credible evidence that he experienced hemorrhoids and fecal leakage during and postservice, and granting reasonable doubt in the Veteran's favor (as required), the Board finds that service connection for a rectal condition, to include hemorrhoids and fecal leakage, is warranted.



ORDER

Service connection for bilateral pes planus is granted.

Service connection for bilateral hallux rigidus is denied.

Service connection for a rectal condition, to include hemorrhoids and fecal leakage, is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


